Title: To George Washington from the Supreme Court Justices, 20 July 1793
From: Supreme Court Justices,Jay, John,Wilson, James,Iredell, James,Paterson, William
To: Washington, George



Sir
Philadelphia 20 July 1793

We have taken into consideration the Letter written to us by your Direction, on the 18th Instant, by the Secretary of State.
The Question “whether the public may with propriety be availed of the advice of the Judges, on the Questions alluded to?[”] appears to us to be of much Difficulty as well as Importance—as it affects the judicial Department, we feel a Reluctance to decide it, without the advice and participation of our absent Brethren.
The occasion which induced our being convened, is doubtless urgent: of the Degree of that urgency we cannot judge, and consequently cannot propose that the answer to this Question be postponed, untill the Sitting of the Sup. Court.
We are not only disposed but desirous to promote the welfare of our Country, in every way that may consist with our official Duties. We are pleased Sir! with every opportunity of manifesting our Respect for you, and are sollicitous to do whatever may be in our power to render your administration as easy & agreable to yourself as it is to our Country.
If circumstances should forbid further Delay, we will  immediately resume the Consideration of the Question, and decide it. We have the Honor to be with perfect Respect Sir your most obedient & most h’ble Servants

John Jay
James Wilson Ja. Iredell Wm Paterson

